Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00447-CV

                    IN THE INTEREST OF C.M., A.S., and D.S., Children

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01936
                 Honorable Charles E. Montemayor, Associate Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order signed June 24,
2013, terminating the parental rights of the mother of the children C.M., A.S., and D.S., is
AFFIRMED.

       No costs are assessed against Appellant because she is indigent.

       SIGNED October 16, 2013.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice